Citation Nr: 1111619	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a Videoconference hearing during February 2011 with the undersigned Acting Veterans Law Judge.  The transcript of this testimony has been associated with the claims file.    


FINDING OF FACT

The Veteran has PTSD as a result of an in-service stressor that has been corroborated by credible supporting evidence.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  However, if the claimed stressor is not combat-related, the veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

Recent amendments of the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor under specific circumstances.  However, as the record already contains corroboration, application of the revised regulation is not necessary here.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he witnessed mortar attacks while stationed in the Republic of Vietnam at Cat Lo.  He additionally contends that his current psychiatric problems are related to his in-service stressors.

The service treatment records indicate that the Veteran had no psychiatric treatment in-service.  

The Veteran's service personnel records indicate that the Veteran served on the USS W.A. Lee from March 1967 to October 1968 and served at Cat Lo in the Republic of Vietnam from October 1968 to December 1969.

Concerning more recent evidence associated with the claims file, the Board notes that a response to the RO from U. S. Armed Services Center for Research of Unit Records (CURR) indicates that during December 1969, Cat Lo received one rocket/mortar attack.  This information corresponds with one of the Veteran's claimed stressors of being subject to mortar attack eight days prior to leaving Vietnam.  

The Veteran has submitted a private psychological evaluation dated February 2009 from Dr. F.  The background information transcribed by the examiner indicated one of the Veteran's stressors as being a mortar attack at Cat Lo during December 1969, which was subsequently verified by CURR.  The Veteran reported extreme and persistent stress while on active duty in Vietnam.  The examiner indicated that the Veteran re-experiences traumatic events, avoids stimuli associated with traumatic events and experiences physiological symptoms consistent with a diagnosis of PTSD.  The examiner indicated an Axis I diagnosis of PTSD with a current GAF score of 50.  

The Veteran was afforded a VA examination in June 2010.  The examiner indicated that much of the Veteran's presentation was inconsistent with a diagnosis of PTSD and diagnosed Adjustment Disorder with Mixed Anxiety and Depressed Mood.

While the conclusions of a medical professional are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   The Board finds in this situation that there is no reason to find the VA opinion more valid than the private opinion that diagnosed the Veteran with PTSD related to his corroborated in-service stressor.  Indeed, both were based on thorough evaluations of the Veteran.  Moreover, while the VA examiner expressed that the degree of symptoms reported to the private examiner in February 2009 were an insufficient basis for diagnosing PTSD, the private examiner was appropriately trained and his assessment is entitled to deference.  Additionally, the private examiner referenced the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), thus demonstrating that he had an understanding of the criteria upon which a diagnosis of PTSD should be based.

Thus, bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive and negative evidence in this claim is in equipoise with respect to the claim for service connection PTSD and thus an allowance is in order.



ORDER

Entitlement to service connection for psychiatric disability, diagnosed as PTSD, is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


